Order, Supreme Court, New York County (Laura Ward, J.), entered on or about July 18, 2001, which denied the petition and dismissed the writ of habeas corpus, unanimously affirmed, without costs.
Defendant raises issues that may not be raised by way of habeas corpus because they may be raised on direct appeal in the event of a conviction (see, People ex rel. Keitt v McMann, 18 NY2d 257, 262; People ex rel. Brown v Murray, 284 AD2d 987; People ex rel. Warner v Mahoney, 252 AD2d 510, lv denied 92 NY2d 811). Defendant’s claims are meritless in any event. Concur — Williams, J. P., Tom, Lerner, Buckley and Friedman, JJ.